Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record shows the combination of the structural elements of the scanning driver comprising a plurality of cascaded structures receiving signals from a first timing clock line and a second timing clock line with opposite phases, for successively generating scanning signals, specifically, the closest references of Figs. 7-9 of Shin (US Pub. No. 2007/0079191 A1 or CN 1937020 A), Figs. 7, 8, 10, 11, 14 and 17 of Shin (US Pub. No. 2007/0063950 A1 or CN 1937022 A), Figs. 3 and 4 of Shin (US Pub. No. 2007/0240024 A1 or CN 101051440 A), Figs. 2, 4 and 6 of Wang et al (CN 102831860 A), and Figs. 8-11 of Shin (US Pat. No. 7,982,704 B2), but all fail to teach the limitations of the gate of the third transistor connected to the output terminal of the second transistor; the fourth transistor connected to a low-level power supply VGL and to an output terminal of the third transistor, and the gate of the fourth transistor connected to the first timing clock line; the fifth transistor connected to a high-level power supply VGH and to the scanning output line, and the gate of the fifth transistor connected to the output terminal of the fourth transistor and the output terminal of the third transistor as shown in figure 4 of the ‘062 patent.

    PNG
    media_image1.png
    298
    454
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992